Citation Nr: 1538109	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-23 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969, and is a recipient of the Purple Heart medal and the Combat Infantry Badge for service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In November 2011, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge (VLJ).  A hearing transcript is associated with the record.

In December 2013 and March 2015, the Board remanded the claim.

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, to include depression and PTSD, related to service; a confirmed diagnosis for PTSD is not shown.


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder, to include depression and PTSD, are not met.  38 U.S.C.A. §§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in this matter.  VA sent a September 2009 letter prior to the rating decision on appeal and VA sent a supplemental notice in July 2011.  To the extent that prior notice letters were inadequate, the Board required by remand that the RO furnish the Veteran with a 38 C.F.R. § 3.159 notice letter specifically addressing the PTSD claim on appeal.  The RO sent to the Veteran this notice letter in December 2013.  See § 5103 Notice Letter (December 20, 2013).  Following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim, affording due process of law.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) and Social Security Administration (SSA) records along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran a hearing on appeal.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

It is noted that the VLJ conducting the November 2011 Board hearing satisfied the requirements of 38 C.F.R. § 3.103(c)(2).  See also, Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the VLJ explained the issue on appeal, accepted testimony concerning the onset of symptoms, and inquired about the existence of supporting evidence that may have been overlooked.  Moreover, the VLJ remanded the claim after the hearing for actions that included additional evidentiary development based on the Veteran's testimony.

Finally, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  VA provided the Veteran with a 38 C.F.R. § 3.159 notice letter and an adequate VA examination and medical opinion; also VA obtained outstanding pertinent records to include VA treatment records and SSA records.  Thereafter, VA readjudicated the claim.

Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression and PTSD.  In June 2009, VA received a statement from the Veteran that indicated as follows:

I am a combat veteran of Vietnam, was wounded 3 times.  I would like to be evaluated for a service connection for depression and/or PTSD.  I feel that I have been experiencing symptoms of the above disorders for some time; including sleep disturbances, avoidance, and mood fluctuations. 

See VA Form 21-4138 (June 19, 2009 date stamp).

In February 2010, the Veteran argued that he had stressors that he believed were related to service, and that should be re-evaluated as secondary to service connected disabilities.  See VA Form 21-4138 (February 17, 2010 date stamp).

In July 2011, the Veteran testified that he had symptoms, such as, nightmares and anxiety, that he believed were due to service.  He reported that his depression had preexisted his stroke and was related to service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  The Board notes that the theory of continuity of symptomatology does not apply to this case as the psychiatric disorders adjudicated in this case were not "noted" during service and are not chronic conditions explicitly recognized under C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra, 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for acquired psychiatric disorder, to include depression and PTSD.  The Veteran does not have an acquired psychiatric disorder, to include depression and PTSD, related to service.  A psychiatric disability is not shown in service or soon after service.  The psychiatric disorder shown following the Veteran's 2006 stroke is not etiologically related to service, to include the Veteran's combat service.  Also, a confirmed diagnosis for PTSD is not shown.  Although the record establishes that the Veteran honorably served in combat, received combat injuries, and was awarded the Purple Heart, the evidence weighs against the claim.

STRs reflect no complaints or findings for psychiatric abnormality.  Report of separation examination dated March 1969 reflects normal psychiatric evaluation.  It is noted that the examiner described all abnormalities found in written detail although he had erroneous reversed the boxes for normal and abnormal when checking the applicable boxes on the exam report form.  On the medical history part of that exam, the Veteran denied frequent or terrifying nightmares, depression or excessive worry, loss of memory, and nervous trouble of any sort.  Service records show that the Veteran served in combat in Vietnam and received shell fragment wound injuries.

The Veteran filed an original claim for VA disability benefits in April 1969.  He did not report any mental health problems or symptoms due to service at that time.  See VA Form 21-526 (April 1969).  He against requested VA disability benefits in June 2006 following a stroke, but did not report any psychiatric disability due to service.  See VA Form 21-4138 (June 2006).  In June 2009, roughly 40 years after service, the Veteran filed an informal claim for VA disability benefits due to depression and/or PTSD.

VA treatment records dated in June 2006 reflect that the Veteran had a cerebrovascular accident (CVA) (stroke) in May 2006.  An SSA psychological report dated in August 2006 reflects an Axis I diagnosis for mood disorder due to CVA with depressive features and cognitive disorder, not otherwise shown (NOS).  The Veteran reported no problems or symptoms involving his military experiences or combat events.  The Veteran reported a history of head trauma from a grenade explosion while in Vietnam and stated that "I think there was memory loss."  The examiner indicated that "This individual denied subjective feelings of sadness, only anger and frustration with his limitation."  It was noted that his energy and ability to enjoy pleasurable events had been reduced since his stroke event.  An SSA medical record dated December 2006 by Dr. Adam reflects that stroke had affected the Veteran's memory and mood.  A medical report dated in December 2006 indicated that the Veteran had poor memory, depression and insomnia.

Report of VA examination dated in October 2009 reflects that the Veteran had an adjustment disorder with mixed emotional features following a 2006 stroke with residual symptoms that left him partially incapacitated on the left side of his body with left arm and hand weakness, left leg weakness, and left peripheral vision loss.  The examiner found that the criteria for PTSD had not been met.  There was no diagnosis related to service shown.

Report of VA examination dated in November 2009 reflects a past medical history silent for any psychiatric disorder.  The Veteran reported CVA with left hemiplegia among other problems.  It was noted that he needed the assistance of another for his personal care.

Report of VA examination dated in February 2014 reflects that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  It was found that the Veteran had other disorders that were alcohol use disorder and unspecified depressive disorder.  The examiner opined that these disorders were less likely than not related to or caused by the Veteran's service, to include combat events.  He concluded that alcohol use disorder was best attributed to depression related to his limited physical functioning following his stroke.  He concluded that unspecified depressive disorder symptoms "appear to be a reaction to the limitations caused by his stroke in 2006 and are aggravated by excessive alcohol use."  Test results associated with the examination reflect a profile "consistent with individuals who feign or exaggerate a variety of symptoms in order to achieve some secondary gain.  A review of some of the more deviant items indicate the veteran was significantly exaggerating his claims."

Report of VA examination dated in April 2015 reflects the examiner could not determine whether the Veteran had PTSD without resorting to speculation.  He stated that:

This current issue and opinion cannot be determined without resorting to mere speculation.  There is considerable concern in regards to the credibility of the veteran's self-report based on today's evaluation.  First, there are several areas of inconsistencies noted between and among his records, in a number of areas.  In reviewing records and prior C&P evaluations, there are contradictions in his self-report in terms of the frequency and amount of alcohol consumption, his history of drug use, some of his family history, some of his occupational history, frequency and types of mental health symptoms, and onset and cause of mental health symptoms.  On top of the number of inconsistencies among records reviewed, along with what is noted in records compared to what he reported in today's evaluation, his psychometric testing was invalid due to non-credible responding.  His psychological testing had all validity scale measures well above cut-offs, representing very strong evidence of symptom exaggeration, and even potential feigning, to the point where making an accurate mental disorder diagnosis unlikely, and cannot be done without resorting to speculation.  As a result, given the strong evidence of non-credible responding as evidenced by the numerous inconsistencies and contradictions and invalid psychometric testing, no diagnosis is rendered at this time for C&P purposes.

In accordance with the remand instructions, the examiner commented on the December 2006 private medical record noting poor memory, depression, and insomnia and the Veteran's November 2011 hearing testimony that his depression preexisted the stroke and was related to service.  The examiner noted that the December 2006 medical record was "discussed in the context of suffering 'a major right hemispheric stroke in May of 2006' and in discussing his stroke and changes in functioning as a result of his stroke."  The examiner emphasized that "It was specifically stated [that] 'The stroke has also affected his memory and mood.'"  The examiner reviewed the Board hearing transcript of November of 2011.  While acknowledging the Veteran's report of depression since the military, the examiner indicated that he believed the Veteran was not credible based on his complaints and the psychological test results showing him to be essentially non-credible, along with the absence of objective evidence of depression since the military to corroborate his self-report.

The Board finds that the Veteran's STRs, VA examination reports, and SSA records weigh against the claim as these records show no psychiatric disorder in service or soon after service, but rather onset of psychiatric problems following the Veteran's May 2006 stroke event.  Also, while the Veteran was diagnosed with psychiatric disorder other than PTSD, which was not shown on 3 VA examinations, the psychiatric disorders found were not attributable to service, to include the Veteran's combat experiences.  Lastly, there is no indication in the medical records associated with the first documented mental health complaints and diagnoses that the Veteran's symptoms or disorders dated to service, or were in any way caused by service to include his combat service.

Although the Veteran is competent to report his symptoms, treatment, and date of onset, Layno v. Brown, 6 Vet. App. 465, 469 (1994), he is not competent to diagnosis himself with any psychiatric disorder to include PTSD as he lacks the requisite medical expertise and because it is not susceptible to lay observation, unlike a broken leg.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Also, to the extent that the Veteran reports depression since service, the Board finds that he is not credible in view of the normal clinical findings on service separation examination in 1969 and his denial of depression at that time, coupled with the many decades intervening service and the first documented complaints of depression.  Therefore, in this regard, the Board finds that his statements have diminished probative value.

The Board has considered those VA treatment records noting PTSD.  Specifically, VA treatment records dated 2014-15 show that the Veteran presented for addiction recovery services and later had individual psychological intervention sessions with a social worker who assessed symptoms of anxiety and depression, and also assessed symptoms of PTSD (anxiety and depression).  The VA social worker counselling described him as a "reliable historian" based on his ability to provide a historical account of his Vietnam injury in fairly good detail.  These records reflect the Veteran's complaints of nightmares, anxiety and other symptoms due to combat in Vietnam.  The Board finds that the VA treatment records showing assessments for PTSD are not accompanied by any comprehensive PTSD evaluation showing that the essential criteria were met for such a diagnosis, or underpinning that assessment.  As such, the notations in VA treatment records for PTSD do not reflect a confirmed diagnosis for PTSD as required by VA law.  The Board finds that the VA PTSD examinations conducted in 2009, 2014, and 2015 are more probative of whether the Veteran has a psychiatric disability, to include PTSD, related to service because the findings were based on a complete medical history, evaluation of the Veteran, and review of the claims file by a medical professional certified to perform initial PTSD evaluations.

To the extent that the Veteran avers that his psychiatric disorders are secondary to service-connected disability, the Board finds that this theory of entitlement is without merit.  The Veteran's psychiatric disorder have not been attributed by competent evidence to any service-connected disability and the Veteran is not service-connected for CVA (stroke).  See 38 C.F.R. § 3.310 (Disabilities that are Proximately Due to, or Aggravated by Service-Connected Disease or Injury).  There is no indication in the record that the Veteran's psychiatric problems are related to service-connected disability and, therefore, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

Also, to the extent that the Veteran's VA social worker found him a reliable historian, the Board finds that this is not incongruous with the VA examination reports dated in 2014 and 2015 that showed him to be not credible insofar that the former conclusion was predicated on history obtained for treatment purposes whereas the VA examinations conclusions were predicated on psychological test findings for an entirely different purpose (that is, ascertaining whether the criteria for PTSD were met).

In summary, the preponderance of the evidence shows that an acquired psychiatric disorder to include depression and PTSD was not incurred in or aggravated by active service.  Although the record contains diagnoses for psychiatric disorders, none of the diagnoses are due to disease or injury incurred in or aggravated by service.  While the Veteran reported having depression and PTSD related to service and the Board accepts that he has a verified stressor related to service, the evidence shows that there is no confirmed diagnosis for PTSD during the appeal period of this claim.  In regards to the other diagnoses of record, no medical professional has attributed these to active service to include combat service.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include depression and PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


